Citation Nr: 1617092	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO. 09-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable disability rating for a service-connected left forearm scar. 

2. Entitlement to service connection for residuals of frostbite of the bilateral upper extremities. 

3. Entitlement to service connection for residuals of frostbite of the bilateral lower extremities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1961 in the United States Army, and he had additional Reserve duty in the Air Force. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a February 2016 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, he has had one service-connected superficial and nonlinear scar on his left forearm that has been painful, but not unstable, during the entire period on appeal.

2. After affording the Veteran the benefit of the doubt, he was exposed to cold, wet outside weather in service that resulted in frostbite in his bilateral upper and bilateral lower extremities at that time. 

3. After affording the Veteran the benefit of the doubt, the evidence is at least in equipoise in showing that his current residuals of frostbite of the bilateral upper and bilateral lower extremities are etiologically related to his military service. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 10 percent for a service-connected left forearm scar, effective June 23, 2006 are approximated. 38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code (DC) 7804 (2015).

2. The criteria for service connection for residuals of frostbite of the bilateral upper extremities have been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3. The criteria for service connection for residuals of frostbite of the bilateral lower extremities have been met. 38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). With regard to the issues of entitlement to service connection for residuals of frostbite of the bilateral upper and bilateral lower extremities, the Board is granting in full the benefits sought on appeal and VA has no further duty to notify or assist regarding these claims.

The record indicates that prior to the initial adjudication of the claim for a left forearm scar, the Veteran was informed of what evidence is necessary to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence in a June 2009 VCAA letter. The RO's June 2007 rating decision has since granted service connection for this disability. Under the law, because the original claim has been granted and he has appealed the "downstream" issues concerning the initial rating assigned for this disability, the underlying claim has been substantiated and proven. Notice is no longer required because the initial intended purpose of the notice has been served. See Goodwin v. Peake, 22 Vet. App. 128 (2008). Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim. Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The May 2007, May 2009, and June 2015 VA examiners performed in-person examinations and provided clear rationales in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the appropriate rating for Veteran's left forearm scar.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Increased Rating for a Left Forearm Scar

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14 (2015).

In claims for an increase in the initial rating assigned, VA assesses the level of disability from the grant of service connection and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's left forearm scar has been evaluated as noncompensably disabling (zero percent) under DC 7804 (scar, unstable or painful) since June 23, 2006, the date he was granted service connection for this disability. 38 C.F.R. § 4.118.

Prior to October 23, 2008, DC 7804 allowed for a 10 percent rating for scars that were superficial and painful on examination. See38 C.F.R. § 4.118, DC 7804 (2006). According to Note (1), a "superficial" scar is one not associated with underlying soft tissue damage. Note (2) stated that for this DC, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Since October 23, 2008, DC 7804 (unstable or painful scars) sets forth the following disability ratings: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful. 38 C.F.R. § 4.118 (2015). According to Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."

DC 7805 provides that scars may be rated on disabling effects not considered in DCs 7800 to 7804. Id. 

In June 2006, the Veteran filed a claim for service connection of residuals of mustard gas exposure in service. During a May 2007 VA examination, the Veteran reported a residual scar from an in-service mustard gas exposure incident. The scar was located at the ventral aspect of the left mid-forearm. He reported that the scar itched. The examiner stated that the scar was painless and that it did not adhere to the underlying tissue. The Veteran reported that there was no frequent loss of skin covering, such as ulcerations or breakdowns. He denied that any functional limitation was due to the scar. The examiner noted that there were no facial scars present and that his diagnosis was "[r]esidual scar left arm, mustard gas test."

In a September 2007 NOD, the Veteran stated that his scar itched. Although his scar did not hurt during the May 2007 VA examination, he indicated that it did hurt and "annoy" him in general. Similarly, in a January 2009 statement, he explained that he did not understand what the May 2007 VA examiner was asking him when the examination was happening and that his scar burned and was an annoyance. 

A September 2007 private treatment note showed that he had a rough texture scar of 1.5 centimeters (cm) times 1.5 cm on his left forearm that was non-tender and easily mobile. In a March 2008 statement, the Veteran endorsed symptoms of itching and pain at the scar site when wearing long-sleeve shirts. During an April 2009 hearing before a decision review officer (DRO), the Veteran testified that his service-connected left forearm scar was tender to the touch and itchy. He stated that it burned if he wore a long-sleeve shirt. He also indicated that he felt his scar symptoms most often in the summertime.

In a May 2009 VA examination report, the examiner noted that the Veteran did not state during the May 2007 VA examination that he had pain or tenderness in his service-connected scar; however, during the present examination, he reported it had been tender over the years and that it had "never stopped burning." He stated that sweat caused itching at the scar. The examiner noted that he had other burns scars on his left forearm. A physical evaluation showed that the scar was located at the ventral aspect of the left mid-forearm, and that it had a 1.5 cm diameter of a slight hyperpigmented area. He reported that the scar was painful and "sensitive" to the touch. There was no adherence of the scar to the underlying tissue, and there was no frequent loss of skin covering the scar. The examiner did not note any facial scars and the Veteran denied any functional limitation due to the scar, although he stated that long sleeves irritated the scar. The examiner stated that he had more contemporaneous burns to his left forearm, which more than likely resulted in scarring. Therefore, the examiner concluded, it would be less likely that the symptoms that he was experiencing were related to an experiment performed 50 years prior and more likely were related to his more recent forearm burns in 1999. 

The evidence, including the Veteran's September 2009 statements and 1999 private treatment notes, shows that although the Veteran had burns to his left and right forearms due to a car engine accident in 1999, these burns were separate from the service-connected scar. 

In a July 2009 substantive appeal form (VA Form 9), he recounted how the original wound in service was about the size of a dime and that he felt deeper tissue damage on movement of the arm, grasping, twisting, and lifting. He stated that the scar was adherent at that time, and that it was tender if he bumped it. 

A September 2009 private doctor stated that his in-service contact with mustard gas resulted in third degree burns. The residual scar had localized damage that was tender and painful with movement in wrist extension. 

Numerous VA treatment records, including November 2013 and November 2014 VA primary care provider notes, show that he has continuously complained of pain in his left forearm scar. Moreover, the claims file includes numerous photographs of the Veteran's left forearm showing the service-connected scar on appeal. 

In a June 2015 VA examination report, the examiner noted that the Veteran had one painful scar that was on his left arm. The scar was painful when clothing rubbed against it or when the arm rubbed against his belt at his side. The examiner determined that he did not have any unstable scars, and that his service-connected scar was not painful and unstable. The Veteran had three non-linear, superficial scars on his left upper extremity and they each measured 1 cm times 1 cm each. The total area of the scars was 3 cm squared. The Veteran's scars did not impact his ability to work. 

In a December 2015 statement, the Veteran contended that the Veteran's scar was itchy, painful and tender. Similarly, during the February 2016 Board videoconference hearing, the Veteran testified that this scar was painful and tender, and that he can "feel it pulling" when he flexes his arm in a downward motion. He stated that the scar was irritating and very tender in the summertime when clothing rubbed against it. He reiterated that the 1999 burn from an automobile was located at a different area of his left arm than the service-connected scar. 

After resolving all doubt in the Veteran's favor, he has had one service-connected superficial and nonlinear scar on his left forearm that has been painful, but not unstable, during the entire period on appeal. Specifically, while the May 2007 VA examination report noted that this scar was not painful, the Veteran later explained that he did not understand the examiner's questions regarding the painful symptomatology. He stated that although it did not hurt during the May 2007 examination, it did hurt and annoy him in general. Similarly, although the May 2009 VA examiner reported the Veteran's statements that his service-connected scar was painful, she determined that his symptoms were due to scars from a 1999 accident involving an automobile. The Veteran has testified and submitted medical evidence showing that the burn scars from the 1999 accident were separate from the service-connected scar. Overall, the lay and medical evidence shows that his left forearm scar has been painful throughout the appeal; thus, his disability picture approximates a 10 percent disability rating since June 23, 2006.

The Board has considered whether the Veteran's symptoms have warranted a disability rating in excess of 10 percent at any time on appeal; however, the preponderance of the evidence is against such a finding. Specifically, the evidence shows that he has had only one superficial, nonlinear scar that has been painful. In all of the VA examination reports, as well as the DRO and Board hearing, he denied that his left forearm scar was unstable or had frequent loss of covering. Thus, the preponderance of the evidence is against a finding that his left forearm scar warrants a disability rating in excess of 10 percent at any time during the present appeal. 

The benefit-of-the-doubt rule applies and the Veteran's left forearm scar warrants a disability rating of 10 percent, but not higher, since June 23, 2006. See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board has also considered whether the evaluation of the Veteran's service-connected left forearm scar should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected scar and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The symptoms associated with the Veteran's scar - tenderness to palpation and pain - are addressed by the rating criteria. 38 C.F.R. § 4.1118, DC 7804, 7805. While he also indicated that he had symptoms of burning and itching at the scar site, the Veteran or the overall record has not indicated that these symptoms created an exceptional disability picture that exhibited other related factors such as marked interference with employment or frequent periods of hospitalization. In fact, the June 2015 VA examiner specifically determined that his disability did not impact his ability to work. Therefore, referral for extraschedular consideration is not warranted. See Thun, 22 Vet. App. at 115. 

Service connection is also in effect for bilateral hearing loss and tinnitus. As will be discussed below, the Board is also granting entitlement to service connection for residuals of frostbite of the bilateral upper and bilateral lower extremities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The issue of entitlement to a TDIU has not been raised in relation to the service-connected disability on appeal. In fact, the record shows that the Veteran retired approximately 6 years prior to the present appeal period and that his left forearm scar disability did not impact his ability to work. Thus, entitlement to a TDIU has not been raised by the record. 


Service Connection for Residuals of Frostbite of the Bilateral Upper and Bilateral Lower Extremities

The Veteran contends that his current bilateral upper and bilateral lower extremities symptoms stem from in-service exposure to cold temperatures. Because the evidence necessary to establish service connection for these disabilities is interconnected, the Board shall address these claims together. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran currently has disabilities in his bilateral upper and bilateral lower extremities. For example, numerous VA and private treatment records have shown that he has had inflammatory arthritis, Raynaud's Syndrome, connective tissue disease (CTD), and/or synovitis in his extremities during the pendency of this appeal. Additionally, the claims file is full of VA and private treatment records, as well as the lay statements from the Veteran, his wife, and acquaintances, in which he showed symptoms of pain, decreased sensation, discoloration, and tingling in his hands and feet. Thus, the first element of service connection is met.

Regarding the second element of service connection, the Veteran's service treatment and personnel records do not show complaints of or treatment for frostbite-related injuries. In fact, his June 1959 service entrance examination and his April 1961 separation examination, as well as subsequent Air Force Reserve duty period examinations in the late 1970s, 1980s, and early 1990s, do not show symptoms or complaints relating to residuals of frostbite. The first recorded medical evidence of abnormalities in the Veteran's extremities comes from a January 1987 private medical treatment note that showed that the left hand was still cool and that the fingers were inflamed. The medical professional noted that his left leg was still weak and that it was fatigued. A history of frostbite or frostbite-related symptoms was noted in private and VA medical records since January 1994. 

However, during the entire appeal period, the Veteran has consistently stated that he had symptoms of discoloration and pain in his hands and feet stemming from his exposure to winter weather in service. For example, he testified during the April 2009 DRO hearing that he was outside in the cold weather for over eight hours per day without appropriate glove or shoe protection for an entire winter in connection with his participation in the rifle and pistol team. Similarly, he described at least one incident during the winter of 1960 when he was mixing chemicals outside for an entire day without the benefit of gloves. He also indicated that he was exposed to cold weather during an Air Force Reserve training exercise in 1987 in Alpina, Michigan. His DD-214 shows that his military occupational specialty (MOS) was as a chemical equipment repairman and his active service personnel records show that he was involved with the Small Arms Championship Match in service. Thus, his factual assertions regarding exposure to outside and cold weather are corroborated by the circumstances of his service. 

The claims file includes a June 2006 statement from a fellow service member who remembered the incident in which the Veteran was mixing chemicals outside in the winter of 1960 for two days. The service member recalled that the men performing the outside mixing duties complained of frozen hands due to gasoline that had spilled on their gloves. These men eventually took the gloves off and set fire to them in order to generate heat. This service member also corroborated the Veteran's statements regarding his participation in the pistol team. He recalled the Veteran talked of his "frozen hands and feet," but mostly hands, due to handling of pistols outside in the winter. 

Additionally, the Veteran's wife has testified during the April 2009 DRO hearing and the February 2016 Board hearing that the Veteran was exposed to cold weather in service. In a June 2006 written statement, she recounted her observations of the Veteran and their discussions during his military service where he complained of pain in his hands, and pain and numbness in his toes, from being outside in cold weather. 

After affording the Veteran the benefit of the doubt, he was exposed to cold, wet outside weather in service that resulted in frostbite in his bilateral upper and bilateral lower extremities at that time. The Veteran, as a lay person, is competent to report the instances in service during which he was exposed to cold weather and the symptoms of pain, discoloration, tingling, and cold that this type of weather had on his upper and lower extremities. Furthermore, his wife and the fellow service member are competent to report their observations of the Veteran and their discussions with him during service. Accordingly, the Veteran had an in-service injury and the second element of service connection is met. 

Regarding the nexus requirement, the evidence contains conflicting medical opinions concerning the causal connection between the Veteran's current bilateral upper and bilateral lower extremities symptoms and his active service. A May 2009 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and recorded his history and self-reported symptoms. She noted that the first instance of medical treatment for his symptoms was from 1996. The examiner diagnosed him with Raynaud's disease and an undifferentiated CTD. She stated that his CTD was a chronic inflammatory autoimmune disorder whose cause may be unknown, may have a genetic component, or may have an infectious component. She explained that due to the lack of symptomatology from his cold exposure until he was 57 years old in 1996, and the diagnosis of Raynaud's disease and undifferentiated CTD, it would be mere speculation to state that his current complaints are secondary to his unreported military cold exposure or frostbite and not the Raynaud s disease and undifferentiated CTD. 

In a May 2008 VA rheumatology note, a medical professional assessed him with inflammatory arthritis involving his hands and wrist and clear Raynaud's phenomenon, consistent with an underlying undifferentiated CTD. This medical professional indicated that he did not believe that the Veteran's description of exposure events many years ago was causative in regard to his current Raynaud's symptoms and arthritis; however, the doctor did not expound on the reasoning behind this opinion. 

In contrast to these medical professionals' opinions are several VA and private treatment records, as well as the lay statements in the claims file, that associate the Veteran's current extremities' symptoms to frostbite. A May 2006 letter from his private doctor stated that the doctor previously examined and treated the Veteran for his frostbite symptoms from 1996 to 1999. The doctor stated that he had findings consistent with frostbite in his left hand, including purplish hue and cool fingers, and that his left hand had greater symptoms than his right. The doctor stated that his presentation was consistent with his history. This doctor also submitted a letter dated May 2008 providing an opinion that three episodes of cold trauma sustained while the Veteran was in the military contributed to the pain and suffering the Veteran endured in his hands and feet. The doctor stated that this cold trauma could very well have caused the Raynaud's symptoms to be more severe. 

In a September 2009 letter, the physician stated that the Veteran had a documented history of cold exposure during the winter and spring of 1961. He also had a physical examination "not inconsistent with the subsequent frostbite damage to his hands, especially when considering the wind chill factors on an open range with clothing wet from water and gasoline." The doctor stated that there was no doubt that over the years the Veteran had also developed inflammatory arthritis with Raynaud's Syndrome consistent with underlying CTD. While the doctor acknowledged that these diagnoses complicated his disability picture, the development of these symptoms did not negate the contribution of the frostbite to his symptoms. The doctor determined that there was no way to medically prove what the exact percentage contribution of the frostbite was to his current symptoms; however, he concluded that the frostbite symptomology preceded any consideration of CTD. The doctor explained that there will always be difficulty in differentiating when the symptoms from the frostbite became clouded with those from his later development of the CTD, and how much the CTD was exacerbated by the frostbite. 

In a December 2008 VA addendum note, a rheumatologist stated that the Veteran had repetitive cold exposure and most likely at least some level of frostbite. The Veteran had symptoms that were consistent with long-term sequelae of frostbite. The doctor assessed him as having frostbite sequelae versus calcinosis, Raynaud's disease, esophageal dysmotility, sclerodactyly, and telangiectasia (CREST) versus undifferentiated CTD. The rheumatologist cited to a study from UptoDate, which showed the long-term effects of frostbite to a person's fingers. The UptoDate document showed similar symptomatology between the study's subjects and the Veteran's extremities. 

In a March 2009 VA rheumatology note, a doctor indicated that his past events could have played some role in his Raynaud's disease; however, there were additional factors causing his current symptoms. 

In addition to this medical evidence, the claims file includes lay statements from the Veteran and his wife which show that similar symptoms, although milder in severity, had been present since his military service. Specifically, in June 2006 the Veteran's wife indicated that the symptoms in his hands and feet had been present since his active service. In a January 2008 statement, he indicated that he did not report his bilateral hand and feet symptoms during the separation examination because he was told that he would have to remain in observation for several months if he reported any symptoms. In later statements, he contended that he was looking forward to separating from service as soon as possible because he wanted to go home to marry his then-fiancé, who is now his wife. During the April 2009 DRO hearing and the February 2016 Board hearing, the Veteran testified that his hands and feet symptoms had been present since his active duty. 

After affording the Veteran the benefit of the doubt, the evidence is at least in equipoise in showing that his current residuals of frostbite of the bilateral upper and bilateral lower extremities are etiologically related to his military service. Although the May 2009 VA examiner based her opinions, in part, on the fact that the Veteran's claims file did not include medical evidence of treatment for his bilateral upper and bilateral lower extremities symptoms until the mid-1990s, the Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). The Veteran has consistently testified and stated that his hands and feet symptoms onset in service and had progressively worsened. The Veteran's wife has on several occasions buttressed these factual contentions with her own recollections of the presence of these symptoms since his active service. The Board finds their consistent, credible, and competent statements to be highly probative regarding the continuity of the Veteran's symptoms since service.

The claims file includes the May 2009 VA examiner's determination that it would be mere speculation whether the Veteran's current symptoms located in his extremities were related to his in-service frostbite. Additionally, a May 2008 VA rheumatologist stated that he did not believe that the Veteran's Raynaud's disease was caused by exposure to cold weather many years ago but did not provide a rationale for this belief. However, the claims file also includes additional opinions from VA and private medical professionals who determined that prior frostbite at least contributed to the development. These medical professionals include the Veteran's private doctor and several VA doctors. After weighing the probative value of these medical opinions, and after resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise in showing that his current residuals of frostbite of the bilateral upper and bilateral lower extremities are etiologically related to his military service. Thus, the third element of service connection is met. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for residuals of frostbite of the bilateral upper and bilateral lower extremities are warranted. Thus, the Veteran's claims are granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Effective June 23, 2006, a 10 percent disability rating but not higher for a service-connected left forearm scar is granted. 

Entitlement to service connection for residuals of frostbite of the bilateral upper extremities is granted.

Entitlement to service connection for residuals of frostbite of the bilateral lower extremities is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


